DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1
Regarding claim 12, the phrase "or the like" in line 2 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 5 recites the limitation "first connection means" in lines 2, 3. It is unclear whether or not this refers to the “connection means” in line 2 of claim 1. Appropriate correction is required.
Claim 5 recites the limitation "the operating condition" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "second connection means" in line 2. It is unclear whether or not this refers to the “connection means” in line 2 of claim 1. Appropriate correction is required.
Claim 6 recites the limitation "the first one" in line 2. It is unclear whether this refers to the “a first wall” or something else. Appropriate correction is required.
Claim 6 recites the limitation "additional connection means" in line 4. It is unclear whether or not this refers to the “connection means” in line 2 of claim 1. Appropriate correction is required.
Claim 10 recites the limitation "a wall" in line 3. It is unclear whether this refers to “a wall” in line 2 of claim 10 or is instead a new wall. Appropriate correction is required.
Claim 10 recites the limitation "external wirings" in line 4. It is unclear whether or not this refers to the “external wirings” in line 3 of claim 1. Appropriate correction is required.
Claim 11 recites the limitation "said wall" in line 2. It is unclear whether this refers “a wall” in line 2 of claim 10 or “a wall” in line 3 of claim 10. Applicant must clearly differentiate between different “walls” by providing specific names for each “wall” without relying on the reference characters (“the presence or absence of…reference characters does not affect the scope of a claim”. See MPEP § 608.01(m)). Appropriate correction is required.
Claim 11 recites the limitation "the floating-type connection means” in lines 1, 2. There is insufficient antecedent basis for this limitation in the claim.

Applicant is advised to use uniform terminology for the same components throughout the claims and also to provide unique names for different components (e.g., for different “walls”, etc.).

Applicant’s cooperation is hereby requested in correcting of any remaining errors and informalities of which Applicant may become aware in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dittus (US 2009/0213544).Re claim 1:	Dittus discloses structure for housing electronic apparatuses or the like, comprising a frame (‘frame’ in the labeled fig. 1 below) for supporting the apparatuses (the 46’s in fig. 1; para. 0032), connection means (48 in fig. 1 and the ‘mating connector’ in para. 0034) for connecting the apparatuses to external wirings (wiring behind 48 in fig. 1), characterized in that it comprises a drawer (32 in fig. 1; para. 0031) which can be extracted from the frame (‘frame’ in the labeled fig. 1 below) and which is adapted to receive the apparatuses (fig. 1).
    PNG
    media_image1.png
    767
    692
    media_image1.png
    Greyscale

Re claim 2:	Dittus discloses wherein at least a part of said connection means (‘mating connector’ in para. 0034) is associated with the drawer (32 in fig. 1, 2; para. 0031).Re claim 3:	Dittus discloses wherein at least a part of the connection means (48 in fig. 1; para. 0034) is associated with the frame (‘frame’ in the labeled fig. 1 above).Re claim 4:	 Dittus discloses wherein when the drawer (32 in fig. 1; para. 0031) is in the operating condition (when the 46’s are operating), inserted in the frame (‘frame’ in the labeled fig. 1 above), at least a part of the connection means (48 in fig. 1; para. 0034) is engaged with external wirings (wiring behind 48 in fig. 1) to establish a connection (para. 0034, 0035) to the electronic apparatuses (the 46’s in fig. 1; para. 0032).Re claim 5:	Dittus disclose wherein the drawer (32 in fig. 1; para. 0031) comprises a first wall (back wall of 32 in fig. 1, 2; para. 0034) whereon first connection means (‘mating connector’ in para. 0034) are arranged, which engage (the ‘mating connector’ in para. 0034 engages with 46 through 52 in fig. 2) with the electronic apparatuses (the 46’s in fig. 1; para. 0032) when they are in the operating condition (when the 46’s are operating).Re claim 7:	Dittus discloses wherein the first wall (back wall of 32 in fig. 1, 2; para. 0034) is located (fig. 2). 
Re claim 10:	Dittus discloses wherein the frame (‘frame’ in the labeled fig. 1 above) comprises a wall (small wall near 48 in fig. 1), which, when the drawer (32 in fig. 1; para. 0031) is in the operating condition (when the 46’s are operating), cooperates with a wall of the drawer (back wall of 32 in fig. 1, 2) that carries at least a part of the connection means (‘mating connector’ in para. 0034) for connecting to external wirings (wiring behind 48 in fig. 1).Re claim 12:	Dittus discloses which consists of a cabinet or the like (10 in fig. 1), wherein the frame (‘frame’ in the labeled fig. 1 above) is secured to crosspieces (‘crosspieces’ in the labeled fig. 1 above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dittus (US 2009/0213544) in view of Rudy Jr. (US 5,376,011).Re claim 6:	Dittus does not explicitly disclose wherein the drawer comprises a second wall adjacent to the first one, whereon second connection means are arranged, which communicate with the first connection means preferably also because of the interconnection between the two walls, obtained via additional connection means, for connecting to external wirings.  	Rudy Jr. discloses wherein the drawer (10 in fig. 2) comprises a second wall (14 in fig. 2; col. 4, lines 22-27) adjacent to the first one (202 in fig. 2; col. 4, lines 22-27), whereon second connection means (208 in fig. 2, 5; col. 4, lines 26-31) are arranged, which communicate with the first connection means (204 in fig. 2; col. 4, lines 18-23) preferably also because of the interconnection between the two walls (fig. 2), obtained via additional connection means (206 in fig. 2; col. 4, lines 29-37), for connecting to external wirings (352’s in fig. 1, 7; col. 4, lines 1-5).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dittus wherein the drawer comprises a second wall adjacent to the first one, whereon second connection means are arranged, which communicate with the first connection means preferably also because of the interconnection between the two walls, obtained via additional connection means, for connecting to external wirings as taught by Rudy Jr., in order to convert from one type of connector to another to properly connect the electronic apparatuses and external wirings.
Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dittus (US 2009/0213544) in view of Berry (US 2003/0002261).Re claim 8:	Dittus does not explicitly disclose wherein the connection means comprise floating-type connectors.	Berry discloses wherein the connection means comprise floating-type connectors (106-108 in fig. 12; para. 0060).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dittus wherein the connection means comprise floating-type connectors as taught by Berry, in order for the connector to absorb misalignments when connecting to the drawer to prevent damage to the connector.Re claim 11:	Dittus disclose wherein the connection means (48 in fig. 1; para. 0034) are associated with said wall (wall near the 48 in fig. 1) of the frame (‘frame’ in the labeled fig. 1 above).	Dittus does not explicitly disclose wherein the connection means are floating-type connection means.	Berry discloses wherein the connection means are floating-type connection means (106-108 in fig. 12; para. 0060).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dittus wherein the connection means are floating-type connection means as taught by Berry, in order for the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dittus (US 2009/0213544) in view of Jarrett (US 5,622,511).Re claim 9:	Dittus does not explicitly disclose wherein the drawer comprises centering means adapted to cooperate with the frame or at least a part thereof, so as to ensure a predefined mutual positioning resulting in the coupling of the connection means.	Jarrett discloses wherein the drawer (40 in fig. 4) comprises centering means (24’s in fig. 4; col. 3, lines 2-8) adapted to cooperate with the frame (‘rack mount’ in col. 3, lines 2-8), so as to ensure a predefined mutual positioning (col. 3, lines 2-8) resulting in the coupling of the connection means (20 in fig. 4; col. 2, line 66 – col. 3, line 2).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Dittus wherein the drawer comprises centering means adapted to cooperate with the frame, so as to ensure a predefined mutual positioning resulting in the coupling of the connection means as taught by Jarrett, in order to make sure that the drawer is securely connected and aligned with the frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2010/0147554 – is considered pertinent because this application describes a server with external wiring coming out the back
US 2009/0250236 – is considered pertinent because this application describes an apparatus with external wiring coming out the back; this apparatus is also within a drawer.
US 2006/0164814 – is considered pertinent because this application describes disk drives that are held within a drawer, furthermore these disk drives are engaged with the connectors at the back of the drawer.
US 6,504,730 - is considered pertinent because this patent describes control boards that held within a drawer, these control boards have connectors engaged with the connectors at the back of the drawer and also have external wiring coming out of the back.
US 4,718,858 - is considered pertinent because this patent describes apparatuses with external wiring and an additional connector coming out of the back.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Monday – Friday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent 
/Zhengfu J Feng/Examiner, Art Unit 2835
February 7, 2021  
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835